Title: To Thomas Jefferson from “Philopoemen,” September 1801
From: “Philopoemen”
To: Jefferson, Thomas


Dear Sir,
September 1801.
The exalted situation in which the suffrages of your fellow-countrymen has placed you, probably prevents your knowing, and I have therefore thought it might be proper to apprize you of the ruinous effects which certain dismissals and appointments of Officers have had, on the minds not only of people in general, but even of your best friends and warmest advocates.
It is not necessary for me to use any individual name in explaining the thing; a single statement of a case in point will serve fully to illustrate it, in which I will be candid enough to appeal to your own judgment and feelings for a decision—Give me leave therefore to ask, If it is not peculiarly ungratefull, ungenerous, distressing, and I may add oppressive, that the venerable grey haired veteran who has suffered and bled in the cause of establishing a government in his native soil, free from tyrannical abuses, should without any allegation whatever be dismissed from an Office meritoriously obtained; as a reward justly due for the toilsome hazardous and important services rendered to his country, and without which he could not, from age and infirmity obtain the necessary comforts of this life—The conclusions natural for people to draw, in such cases you can easily conceive of.
When the Offices of our government become a mere article of merchandize, as they already have; time only can determine the consequences that will result from such an alarming traffic as that of buying votes and selling Offices.
These measures may answer your present purposes, but they cannot secure to you a lasting confidence of the people of the United States.
Philopoemen
